Citation Nr: 0922651	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08- 15 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether an April 18, 2008, decision of the Board of Veterans' 
Appeals (Board) that denied entitlement to service connection 
for chest pain, should be revised on the grounds of clear and 
unmistakable error (CUE).



ATTORNEY FOR THE BOARD

T.S. Samadani, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1973 to July 1976 
and from March 1978 to June 1985. 

This matter is before the Board as an original action on the 
motion of the Veteran in which he alleges CUE in an April 18, 
2008, Board decision that denied entitlement to service 
connection for chest pain.  


FINDINGS OF FACT

1.  In an April 18, 2008, decision, the Board denied the 
Veteran's claim of entitlement to service connection for 
chest pain.
  
2.  The correct facts, as they were known at the time of the 
April 18, 2008, decision were before the Board, and the 
statutory or regulatory provisions extant at the time, were 
correctly applied.


CONCLUSION OF LAW

The April 18, 2008, Board decision denying entitlement to 
service connection for chest pain was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1403 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
in part that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to [CUE] 
motions."  See Livesay, 15 Vet. App. at 179.  It was observed 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging such error is 
not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person 
seeking a revision of a final decision based upon CUE. As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  Based on the 
precedential decision of the Court in Livesay, the Board 
concludes that the Veteran's motion to revise based on CUE is 
not subject to the provisions of the VCAA.

In the April 18, 2008 decision, the Board denied service 
connection for chest pain. Following this decision, the 
Veteran filed a motion to revise that was received by the 
Board on May 1, 2008.  The Veteran was informed in a May 2008 
letter that since his motion had been received within 120 
days of the April 18, 2008 decision, the Board must hold 
action on his CUE motion pending expiration of the 120 day 
period.  At the expiration of 120 days, the Board noted that 
it would take action on the motion if an appeal had not been 
filed with the court of competent jurisdiction.  The 120 day 
period has now expired and there is no evidence that an 
appeal has been filed, therefore, the Board will now take 
action on his motion.

In his motion, the Veteran claims that there is clear and 
unmistakable error in the April 2008 Board decision.  
Specifically, he alleges that there is no evidence for a 
finding based on cocaine abuse and that he has never used 
cocaine.  He requests that any comment or finding referring 
to any kind of alleged cocaine abuse be removed from his 
official appeal.  

Under 38 U.S.C.A. § 7111, a prior Board decision may be 
reversed or revised on the grounds of CUE.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made. 38 C.F.R. § 20.1403(b)(1).  CUE 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. § 
20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 
(Fed. Cir.) (expressly holding that in order to prove the 
existence of CUE, a claimant must show that an error occurred 
that was outcome-determinative, that is, an error that would 
manifestly have changed the outcome of the prior decision).  
Motions which fail to comply with the regulatory requirements 
shall be dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(b) (2008).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision; the Secretary's failure to fulfill the duty 
to assist; and disagreement as to how the facts were weighed 
or evaluated.  38 C.F.R. § 20.1403(d).  

As a threshold matter, the Board finds that the Veteran's 
argument alleges CUE with the requisite specificity.  See 38 
C.F.R. § 20.1404(b).  He quotes specifically the statement in 
the Board's decision that he alleges is clearly erroneous.   

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) [E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made"; and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

In the April 2008 decision, the Board noted that the Veteran 
had complained of chest pain twice during his second period 
of service.  Following the Veteran's first complaint, a 
cardiac work-up was performed and the results were within 
normal limits.  The second complaint was in March 1984.  The 
diagnosis was acute costochondritis (noting no cardiac 
condition was found).  The Board stated that the separation 
physical also did not reveal cardiac condition or medications 
for a cardiac condition.  The Board concluded that his chest 
pain in service was acute and transitory, not chronic, and 
resolved prior to his discharge.  

The Board also found that the Veteran had not established the 
required linkage between his current cardiac disability and 
his military service.  Specifically, the Board noted that the 
May 2007 examiner determined that there was no connection 
between the Veteran's two complaints of chest pain in service 
and his current coronary heart condition.  The examiner 
stated that "[t]he veteran [sic] current coronary heart 
condition is not related to his two isolated episodes of 
chest discomfort (pain) while in the military."  The 
examiner's rationale was that the two isolated incidents of 
chest pain in service were not cardiac in nature, and the 
Veteran had no history of cardiac problems until well after 
his discharge from the military.  The Board also noted that 
the examiner had elaborated that the Veteran's current heart 
problem is multi-factored, and that one factor may be his 
cocaine abuse.

As noted above, to warrant revision of a Board decision on 
the grounds of CUE, there must have been an error in the 
Board's adjudication of the appeal that, had it not been 
made, would have manifestly changed the outcome when it was 
made.  Here, the Board found that the Veteran's chest pains 
during service were acute and transitory and that there was 
no linkage between his current cardiac disability and his 
military service.  The Board based its opinion on the service 
treatment records and the VA examination.  Although the 
physician noted cocaine abuse, the Board did not base its 
decision on this statement.  The physician merely mentioned 
that cocaine abuse could possibly be one factor causing the 
Veteran's current heart condition.  In contrast to the 
speculative statement regarding cocaine abuse, the physician 
stated that the chest pains in service were not cardiac 
related and that the Veteran did not have a heart condition 
until several years after service.  Whether or not the 
statement regarding cocaine abuse is true, would not have 
changed the outcome of the Board's decision.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 
(Fed. Cir.) (expressly holding that in order to prove the 
existence of CUE, a claimant must show that an error occurred 
that was outcome-determinative, that is, an error that would 
manifestly have changed the outcome of the prior decision).

Accordingly, the Board concludes that there was no CUE in the 
April 18, 2008, Board decision denying entitlement to service 
connection for chest pain.




ORDER

The Veteran's motion to revise or reverse the April 18, 2008, 
Board decision that denied his claim of entitlement to 
service connection for chest pain, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


